DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-28) in the reply filed on 11 May 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements filed 9 April 2021 fail to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  In particular, the information disclosure statements do not list the following references that were received on 9 April 2021: EP3009473, EP1090069, EP0160614, JP201103179, European search report and written opinion of EP17879667, international search report of PCT/US2017/038493, international search report and written opinion of PCT/US2017/039516, PCT/US2017/040024, PCT/US2017/066242,  written opinion of EP app 17821258.5, 17879743.7 and 17880817.6. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-28, 41 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082) in view of Alexander (US5985981) and Sure Tack Systems (NPL).
Regarding claim 21, Randall discloses a method for treating a cured inner liner for a tire comprising:
a. providing an inner liner (“innerliner” (29)) comprising rubber, a majority of which comprises butyl rubber (optionally halogenated), wherein the cured inner liner has an upper and a lower surface ([0063,0064], Abstract),
b. treating the lower surface of the cured inner liner with a rubber-containing liquid (primer layer, [0085]).
Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application for the rubber-containing liquid to comprise of at least one conjugated diene monomer-containing rubber, polyurethane and at least one solvent with Randall, as Randall explicitly teaches that a possible composition to use with its disclosure is the composition taught by Alexander in US5985981 ([0085]), which comprises a conjugated diene monomer-containing rubber, as well as polyurethane (C3 L1-3) and a solvent (C3 L6-11) for the benefit of improving adhesion to the inner liner (Randall: [0085]).
While modified Randall does not explicitly teach that the method further comprises c. allowing the rubber-containing liquid to dry upon the treated surface of the cured inner liner, thereby producing a rubber-containing film upon the dried, treated surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Sure Tack Systems, which is within the adhesive arts, teaches that solvent-dissolved adhesives have been historically used for the application of adhesives to a surface, where the drying of the solvent leaves behind the adhesive for the benefit of developing strong bonds.
Regarding claim 24, modified Randall teaches all limitations of claim 21 as set forth above. Additionally, Randall teaches that the lower surface of the cured inner liner of (a) is essentially free of polysiloxane moieties ([0086] in that the use of silicone-based compositions are an optional component and may not be included).
Regarding claim 25, modified Randall teaches all limitations of claim 24 as set forth above. Additionally, as the drying of modified Randall’s “primer layer” would result in a layer of adhesive, modified Randall teaches that the film produced in (c) comprises an adhesive film.
Regarding claim 26, modified Randall teaches all limitations of claim 21 as set forth above. Additionally, Alexander teaches that the rubber of the rubber-containing liquid comprises at least one of the following: butyl rubber, halogenated butyl rubber, polybutadiene, natural rubber, polyisoprene, or chlorinated polyisoprene (C3 L1), and the polyurethane is present in the rubber-containing liquid in an amount of about 18 to about 38 (C3 L58-60, which is entirely within the claimed range of 10-50 phr)
Regarding claim 27, modified Randall teaches all limitations of claim 21 as set forth above. Additionally, Alexander teaches that the rubber-containing liquid comprises a. 100 parts of butyl rubber, halogenated butyl rubber, or a combination thereof (C3 L1), and b. about 18 to about 38 phr of polyurethane (C3 L58-60, which is entirely within the claimed range of 10-50 phr).
Regarding claim 28, modified Randall teaches all limitations of claim 21 as set forth above. Additionally, Alexander teaches that the at least one solvent of the rubber-containing liquid meets at least one of the following: a. comprises a majority by weight of at least one hydrocarbon solvent; or b. comprises a majority by weight of at least one halogenated aromatic hydrocarbon solvent, at least one halogenated C1-C6 alkane, at least one halogenated C2-C6 alkene, or a combination thereof (C3 L60-61).
Regarding claim 41, Randall discloses a method for treating a cured inner liner for a tire comprising:
a. providing an inner liner (“innerliner” (29)) comprising rubber, a majority of which comprises butyl rubber (optionally halogenated), wherein the cured inner liner has an upper and a lower surface ([0063,0064], Abstract),
b. treating the lower surface of the cured inner liner with a rubber-containing liquid (primer layer [0085]).
Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application for the rubber-containing liquid to comprise of at least one conjugated diene monomer-containing rubber, polyurethane in an amount of about 10 to about 50 phr and at least one solvent with Randall, as Randall explicitly teaches that a possible composition to use with its disclosure is the composition taught by Alexander in US5985981, which comprises a conjugated diene monomer-containing rubber, as well as polyurethane in an amount of about 18 to about 38 (C3 L1-3, which is within the claimed range of about 10 to about 50 phr) and a solvent (C3 L6-11) for the benefit of improving adhesion to the inner liner (Randall: [0085]).
While modified Randall does not explicitly teach that the method further comprises c. allowing the rubber-containing liquid to dry upon the treated surface of the cured inner liner, thereby producing a rubber-containing film upon the dried, treated surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Sure Tack Systems, which is within the adhesive arts, teaches that solvent-dissolved adhesives have been historically used for the application of adhesives to a surface, where the drying of the solvent leaves behind the adhesive for the benefit of developing strong bonds.
Regarding claim 44, modified Randall teaches all limitations of claim 41 as set forth above. Additionally, Randall teaches that the lower surface of the cured inner liner of (a) is essentially free of polysiloxane moieties ([0086] in that the use of silicone-based compositions are an optional component and may not be included).
Regarding claim 45, modified Randall teaches all limitations of claim 44 as set forth above. Additionally, as the drying of modified Randall’s “primer layer” would result in a layer of adhesive, modified Randall teaches that the film produced in (c) comprises an adhesive film.
Regarding claim 46, modified Randall teaches all limitations of claim 41 as set forth above. Additionally, Alexander teaches that the rubber of the rubber-containing liquid comprises at least one of the following: butyl rubber, halogenated butyl rubber, polybutadiene, natural rubber, polyisoprene, or chlorinated polyisoprene (C3 L1).
Regarding claim 47, modified Randall teaches all limitations of claim 41 as set forth above. Additionally, Alexander teaches that the rubber-containing liquid comprises a. 100 parts of butyl rubber, halogenated butyl rubber, or a combination thereof (C3 L1).
Regarding claim 48, modified Randall teaches all limitations of claim 41 as set forth above. Additionally, Alexander teaches that the at least one solvent of the rubber-containing liquid meets at least one of the following: a. comprises a majority by weight of at least one hydrocarbon solvent; or b. comprises a majority by weight of at least one halogenated aromatic hydrocarbon solvent, at least one halogenated C1-C6 alkane, at least one halogenated C2-C6 alkene, or a combination thereof (C3 L60-61).

Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082), Alexander (US5985981) and Sure Tack Systems (NPL) in view of Nakao (US20100032066).
Regarding claim 22, modified Randall teaches all limitations of claim 21 as set forth above. While modified Randall does not explicitly teach that the rubber-containing film has a thickness of about 0.1 to about 25 micrometers, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Nakao, which is within the tire manufacturing art, teaches that for the use of a primer layer (10) on the inner surface of an inner liner, the thickness of the primer layer can be between about 0.1 micrometer to 10 micrometer ([0045], which is entirely within the claimed range of about 0.1 to about 25 micrometer) for the benefit of ensuring an adhesion effect by the primer ([0045]).
Regarding claim 42, modified Randall teaches all limitations of claim 41 as set forth above. While modified Randall does not explicitly teach that the rubber-containing film has a thickness of about 0.1 to about 25 micrometers, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Nakao, which is within the tire manufacturing art, teaches that for the use of a primer layer (10) on the inner surface of an inner liner, the thickness of the primer layer can be between about 0.1 micrometer to 10 micrometer ([0045], which is entirely within the claimed range of about 0.1 to about 25 micrometer) for the benefit of ensuring an adhesion effect by the primer ([0045]).

Claims 23 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082), Alexander (US5985981) and Sure Tack Systems (NPL) in view of Hahn (US20040140030).
Regarding claim 23, modified Randall teaches all limitations of claim 21 as set forth above. While modified Randall does not explicitly teach that the lower surface of the cured inner liner of (a) further comprises a release treatment comprising polysiloxane moieties, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Hahn, which is within the tire manufacturing art, teaches that it is well known in the art to use polysiloxane release coatings (which include polysiloxane moieties) for the benefit of providing release during the molding process ([0031]).
Regarding claim 43, modified Randall teaches all limitations of claim 41 as set forth above. While modified Randall does not explicitly teach that the lower surface of the cured inner liner of (a) further comprises a release treatment comprising polysiloxane moieties, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Hahn, which is within the tire manufacturing art, teaches that it is well known in the art to use polysiloxane release coatings (which include polysiloxane moieties) for the benefit of providing release during the molding process ([0031]).

Claims 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082), Alexander (US5985981) and Sure Tack Systems (NPL) alternatively in view of Applicant’s Specification.
Regarding claim 25, modified Randall teaches all limitations of claim 24 as set forth above. Additionally, as the drying of modified Randall’s primer layer would result in a layer of adhesive, modified Randall teaches that the film produced in (c) comprises an adhesive film. Modified Randall is considered to render obvious the adhesive film as set forth above; however, in the alternative, if modified Randall’s teaching is considered insufficient:
Applicant’s specification teaches in [0022] that if the claimed invention does not comprise polysiloxane moieties, then the resulting surface would be an adhesive film. As the claimed invention in claim 24 does not comprise of any polysiloxane moieties, it would inherently be an adhesive film.
Regarding claim 45, modified Randall teaches all limitations of claim 44 as set forth above. Additionally, as the drying of modified Randall’s primer layer would result in a layer of adhesive, modified Randall teaches that the film produced in (c) comprises an adhesive film. Modified Randall is considered to render obvious the adhesive film as set forth above; however, in the alternative, if modified Randall’s teaching is considered insufficient:
Applicant’s specification teaches in [0022] that if the claimed invention does not comprise polysiloxane moieties, then the resulting surface would be an adhesive film. As the claimed invention in claim 24 does not comprise of any polysiloxane moieties, it would inherently be an adhesive film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749